Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Busar et al (US 6,120,292) in view of Somborac et al (US 5,961,328).
Buser et al disclose a healing cap 100 for a dental implant where in the healing cap has a coronal end (top Fig 1a) and an apical end (bottom Fig 1a).  The Buser et al cap includes a top surface having an edge with an asymmetric shape and a side surface at least a portion of which tapers outwardly from the coronal end toward the apical end as identified in the annotated 

    PNG
    media_image1.png
    369
    805
    media_image1.png
    Greyscale

The Buser et al reference meets all the limitations of the claim1 with the possible exception of the limitation that the top surface is “planar.”  Buser et al describes the top surface 111 as “slightly convex” (column 3, line 50) with no apparent explanation as to why.  Applicant’s written description provides no apparent definition of the “top planar surface” other than “top surface can be planar” (page 18, line 10), also with no apparent explanation as to why.  Accordingly, it is unclear if the “slightly convex” of Buser et al meets a broader interpretation of the claim’s “top planar surface” limitation, however, Somborac et al for a dental implant healing cap 70 (Figure 6) that is similar to the healing cap 100 of Busar et al (Fig. 1A) teaches that it is well known in the healing cap art to form the coronal end surface in a flat planar configuration.  To have merely formed the “slightly convex” surface 111 of the Busar et al healing cap in a flat planar manner as is conventional in the art as evidenced, for example, by .

Allowable Subject Matter
	Claims 2, 3, 13 and 17-19 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the claims from which they depend.
	Claims 12 and 20-22 are allowed.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712